DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 06/14/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a terminal block (12) installed on the outer peripheral side of the bus bar (13)…, the terminal block (12) extending in the axial direction with respect to the stator (8),
wherein the terminal block (12) extending in the axial direction is bent and extends in a radial direction toward a center of the stator (8) to overlap with the bus bar (13) and has an L shape when viewed from a circumferential direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    375
    537
    media_image1.png
    Greyscale

The closest prior art Kobayashi (US 2003/0090166) discloses a terminal block (50u, v, w) extending in the axial direction and also extends in a radial direction to overlap with the bus bar, but fails to disclose the terminal block having an L shape (FIG 6B) when viewed from a circumferential direction.

    PNG
    media_image2.png
    361
    271
    media_image2.png
    Greyscale

Claims 2-12 are allowable for depending upon claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834